DETAILED ACTION
This office action follows a reply filed on September 16, 2022.  Claims 1 and 11 have been amended.  Claims 1, 2, 4-8 and 11-20 are currently pending and under examination.
The rejection over JP 2019-151754 is withdrawn, as applicants now claim the molded body as being prepared from composite resin granules which are compressed and deformed so that each granule has a shape with corners and boundaries between the composite resin granules are observable.  This requires the presence of grain boundaries, which would not be present in the molded body of JP ‘754, as JP ‘754 does not use granules.
However, the remaining rejections are reapplied for the reasons set forth below.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
Claims 1, 2, 4-8, 11 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hatakeyama (US 2015/0090922), as evidenced by PingYiao (Boron Nitride Powder Grade PT110, Momentive Performance Materials, 2007, 2 pages).
Hatakeyama exemplifies preparing a liquid resin composition comprising an epoxy resin, an acrylic rubber, curing agent, curing accelerant, dispersant and solvent, putting boron nitride particles inside of a tumbling fluidized coating device, and spraying the liquid resin composition such that it attached to the boron nitride particles, and drying, forming a particle aggregate powder having an average particle size of 264 micron (0.264 mm) such that the boron nitride particles were covered with a resin component (p. 63, [0809]-[0811]).   
Next, the obtained particle aggregate powder is extended by applying pressure in a sheet shape with a twin roll to form a pre-sheet, which is then set in vacuum heating and pressing device (p. 63, [0814]-[0816]).  
Hatakeyama exemplifies the boron nitride particles as PT-110, which as evidenced by PingYiao is a single-crystal powder in the typical hexagonal platelet shape, and meets applicants’ anisotropic thermally conductive filler, as the thermal conductivity of the platelet is different in length than in width..  Hatakeyama exemplifies preparing a mixed and pulverized combination of the BN and epoxy resin, inherently resulting in powders containing the BN in random orientation.
Hatakeyama does not disclose whether the particle aggregate powder is “capable” of being compressed and deformed so that each granule has a shape with corners and boundaries between the composite resin granules are observable; however, in claim 1, this is an intended use statement. 
Please consider the following:
During examination, statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 (II).
This does not result in a structural difference between the claimed composite resin granules and the particle aggregate powder disclosed by Hatakeyama; therefore, the particle aggregate powder is inherently “capable” of being compressed and deformed so that each granule has a shape with corners and boundaries between the composite resin granules are observable.
As to this limitation in claim 11, the particle aggregate powder is formed by spraying resin onto the boron nitride, where the aggregate powder a particle size within the claimed range, and where the aggregate powder is then randomly extended using rollers to prepare a pre-sheet (which is an optional step), which is then pressed at a low temperature of 70C; therefore, the particle aggregate powder is inherently compressed and deformed so that each granule has a shape with corners and boundaries between the composite resin granules are observable.  
The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on 'inherency' under 35 U.S.C. 102, or on 'prima facie obviousness' under 35 U.S.C. 103, the burden of proof is similar to that required with respect to product-by-process claims; see In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980). 
This is the same method described by the instant specification to prepare the claimed granules.  It is therefore reasonably expected that the molded body would necessarily be the same as claimed and inherently be not materially different from those of the claimed invention. The burden is therefore shifted to applicant to provide factual evidence demonstrating an unobvious difference between the claimed invention and Hatakeyama. 
Hatakeyama anticipates instant claims 1, 4, 5, 8, 11, 16, 17 and 20.
As to claims 2, 6, 7, 15, 18 and 19, Hatekeyama discloses that the thermally conductive sheet can contain other inorganic microparticles in addition to the boron nitride particles, specifically listing aluminum oxide as a suitable microparticle (p. 4, [0098], [0100] and [0101]), and can be used in particle shape (p. 21, [0468]), which meets applicants’ non-anisotropic thermally conductive filler.

Claim Rejections - 35 USC § 103
Claim 12 is rejected under 35 U.S.C. 103 as obvious over Hatakeyama (US 2015/0090922), as applied above to claims 1, 2, 4-8, 11 and 15-20.
Hatakeyama anticipates instant claims 1, 2, 4-8, 11 and 15-20, as described above and applied herein as such, as Hatakeyama discloses covering hexagonal, anisotropic, boron nitride particles with a thermosetting resin composition, and heat pressing in a random orientation to form a molded sheet.
Hatakeyama teaches that the thermally conductive sheets can have a thermal conductivity of the molded sheet as 1.88 W/mK and discloses that it can be between 0.3-15 W/mK (p. [0243]); which overlaps with the claimed range of 4-300 W/mK, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.

Claims 2, 3, 6, 7, 11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jon (US 2015/0274930), as applied above to claims 1, 4, 5 and 8, and further in view of Lem (US 5,576,358).
Jon exemplifies preparing a masterbatch composition comprising a composite of polymer resin material and boron nitride, where the masterbatch is prepared as follows:

    PNG
    media_image1.png
    207
    403
    media_image1.png
    Greyscale

	The boron nitride is disclosed as a hBN platelets, which inherently meets applicants’ “anisotropic thermally conductive filler”, as the thermal conductivity of the platelet is different in length than in width.
	The novolac resin meets applicants’ binder and thermosetting resin.
	In the above preparation, the composite particles are formed by mixing, compounding and grinding, inherently providing composite particles where the hBN is randomly oriented.
Jon teaches that 95-100% of the particles pass through a 200 mesh screen, suggesting the particles as having a particle size of less than 75 micron, the range of which overlaps with the claimed range of 10-5000 micron, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Jon teaches that the composite powder exhibits superior properties with respect to compressibility and hot compress (p. 5, [0058]).  Jon teaches preparing the powder by grinding/milling, which does not result in smooth surfaces, suggesting powders with corners.  Jon does not disclose whether the powder is “capable” of being compressed and deformed so that each granule has a shape with corners and boundaries between the composite resin granules are observable; however, in claim 1, this is an intended use statement. 
Please consider the following:
During examination, statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 (II).
This does not result in a structural difference between the claimed composite resin granules and the powder disclosed by Jon; therefore, the particle aggregate powder is inherently “capable” of being compressed and deformed so that each granule has a shape with corners and boundaries between the composite resin granules are observable.
As to this limitation in claim 11, the powder is formed by grinding/milling a composite of novolac resin and boron nitride, where the powder has an overlapping particle size, and where the powder is then randomly added to a press to form a sheet; therefore, the powder is expected to be compressed and deformed so that each granule within the powder has a shape with corners and boundaries between the composite resin powder granules are observable.  
The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on 'inherency' under 35 U.S.C. 102, or on 'prima facie obviousness' under 35 U.S.C. 103, the burden of proof is similar to that required with respect to product-by-process claims; see In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980). 
The method described by Jon suggests forming a powder of thermosetting resin and anisotropic boron nitride, without any particular orientation, which is ground up and added to a press to form a sheet.  It is therefore reasonably expected that the molded body would necessarily be the same as claimed and inherently be not materially different from those of the claimed invention. The burden is therefore shifted to applicant to provide factual evidence demonstrating an unobvious difference between the claimed invention and Jon. 
Jon is prima facie obvious over instant claims 1, 4, 5 and 8.

Jon teaches that the compositions are used for forming brake pads, teaching that the compositions can further include abrasives, and can be formed into brake pads by melting and molding; however, does not give specific examples of abrasives or molding methods.
Lem teaches compositions for preparing brake pads comprising a friction modifier, where the friction modifier is described as an abrasive friction modifier, and includes magnesium oxide (col. 3, ll. 46-57), where the friction modifier is described as having an aspect ratio of about 1 (col. 7, ll. 18-21), suggesting the magnesium oxide friction modifier as a non-anisotropic thermally conductive filler.  Lem exemplifies preparing the brake pads by way of press molding (col. 12, ll. 24-35, Example 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included magnesium oxide as an abrasive in Jon as these are commonly used abrasives, and formed the break pad by way of press molding, as this is a common way of forming brake pads, as taught by Lem.
Jon in view of Lem is prima facie obvious over instant claims 2, 3, 6, 7, 11 and 15-20.
Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Hatakeyama teaches the molded sheet as having an overlapping thermal conductivity in the thickness direction, but teaches a ratio of thermal conductivity (TC) in-plane to thickness of greater than 1.5 or more, whereas the claimed invention claims this ratio as 0.6-1.5.  While Hatakeyama exemplifies measuring the TC in the thickness direction on a sheet that is 2 mm thick and applicants measure the same at 8 mm, thermal conductivity is independent of thickness.
Jon does not teach a similar amount of boron nitride used by the instant invention; therefore, it would not be expected to provide the same thermal conductivity, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766